        Case 1:15-mc-00040-AKH Document 1305 Filed 01/14/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



--------------X
In re AMERICAN REALTY CAPITAL
PROPERTIES, INC . LITIGATION            Civil Action No. I: l 5-mc-00040-AKH

                                        CLASS ACTION
This Document Relates To:

      ALL ACTIONS.
______________ x




    6-       (PROPOSf:DtORDER APPROVING PLAN OF ALLOCATION




                                                    USDC SDNY
                                                    DOCUMENT
                                                    ELECTRO!\ IC ALLY FILED
                                                    DOC#: _ _ -+'- - + - , _ -
                                                    DATE FILED : I/")/ J Os/m
                                                                    I   -   I
        Case 1:15-mc-00040-AKH Document 1305 Filed 01/14/20                       Page 2 of 9




       This matter hav ing come before the Court on January 21, 2020, on Lead Plaintiffs motion

for approval of the Plan of Allocation of the Settlement proceeds in the above-captioned action; the

Court having considered all papers filed and proceedings had herein and otherwise being fully

informed in the premises ;

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

        1.     This Order incorporates by reference the definitions in the Stipulation of Settlement

dated September 30, 2019 (the "Stipulation"), and all capitalized terms used, but not defined herein,

shall have the same meanings as set forth in the Stipulation.

        2.     Pursuant to and in full compliance with Rule 23 of th e Federal Rules of Civil

Procedure, this Court hereby finds and concludes that due and adequate notice was directed to all

persons who are Class Members who could be identified with reasonable effort, advising them of the

Plan of Allocation and of their right to object thereto, and a full and fair opportunity was accorded to

all persons and entities who are Class Members to be heard with respect to the Plan of Allocation.

        3.      The Court finds and concludes that the formula for the calculation of the claims of

Authorized Claimants which is set forth in the Notice of Proposed Settlement of Class Action (the

"Notice") sent to Class Members provides a fair and reasonable basis upon which to allocate the

proceeds of the Net Settlement Fund established by the Stipulation among the Class Members, with

due consideration having been given to administrative convenience and necess ity.

       4.       This Court finds and concludes that the Plan of Allocation, as set forth in the Notice,

is, in all respects, fair and reasonable and the Court approves the Plan of A llocati on.

        IT I SO ORDERED.
        Case 1:15-mc-00040-AKH Document 1305 Filed 01/14/20 Page 3 of 9




                                  CERTIFJCATE OF SERVJCE

         hereby certify under penalty of perjury that on January 14, 2020, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service

to the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                   s/ Debra J. Wyman
                                                   DEBRA J. WYMAN

                                                   ROBBINS GELLER RUDMAN
                                                     &DOWDLLP
                                                   655 West Broadway, Suite 1900
                                                   San Diego, CA 92101
                                                   Telephone: 619/231-105 8
                                                   619/23 I-7423 (fax)

                                                   E-mail: debraw@ rgrdlaw.com
